Detailed Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/897,355 (hereinafter also referred to as ‘355 or the instant application), which is a reissue application of U.S. Application No. 14/288,111 (hereinafter also referred to as ‘111 or the parent application), entitled USE OF UNCERTAINTY REGARDING OBSERVATIONS OF TRAFFIC INTERSECTIONS TO MODIFY BEHAVIOR OF A VEHICLE, now U.S. Patent No. 9,261,879 (hereinafter also referred to as ‘879 or the original patent).  Application Ser. No. 14/288,111 is a continuation application of U.S. Application No. 13/441,996 (hereinafter also referred to as ‘996 or the grandparent application), also entitled USE OF UNCERTAINTY REGARDING OBSERVATIONS OF TRAFFIC INTERSECTIONS TO MODIFY BEHAVIOR OF A VEHICLE, now U.S. Patent No. 8,761,991 (hereinafter also referred to as ‘991).
 
3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘111 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘111.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘111 itself and the prosecution history, the Examiner 
	
4.  The ‘879 patent issued with claims 1-20 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on February 10, 2020 was entered and considered. The preliminary amendment added claims 21-44 and amended the application.
Most recently, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
 The March 15, 2021 response amended the specification, amended claims 1, 11, 16, 21-24, 31-35, 37-38 and 41-44 and cancelled claims 25-26, 30 and 40.    
  
5.  As of the date of this Office Action, the status of the claims is:
Claims 1-24, 27-29, 31-39 and 41-44 are pending.
Claims 1-24, 27-29, 31-39 and 41-44 are examined.
Claims 1-24, 27-29, 31-39 and 41-44 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to US Application No. 13/441,996 filed April 9, 2012.1

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.  See 35 U.S.C. 100. See again paragraph 1, supra. The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
8. Claims 11-15 and 23 are objected to because of the following informalities:  The third line of claim 11 should be indented.  In claim 23, line 2, the hyphen should be deleted. 
  Appropriate correction is required.

ADS  
9.  The corrected application data sheet filed March 15, 2021 is accepted. 




New Matter-35 USC 251 
10.  Claims 2-24, 27-29, 31-39 and 42-44 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which
is not supported by the prior patent is as follows:
With regard to claim 2, which depends from amended claimed 1, col. 5, lines 27-35 which describes an uncertainty associated with an amount of noise is set forth for support.  However, see col. 5, lines  36-38 and 44-46, e.g. “In another example the uncertainty associated with a traffic signal may be based on clarity…”.  See discussion below in paragraphs 12 and 13. If the uncertainty claimed in claim 2 is an additional uncertainty, the uncertainty associated with an amount of noise is described as an alternative to the uncertainty associated with clarity, not in addition thereto.  This also applies to similar language of claims 12 and 17.
Claim 4 depends from claim 2. Therefore see preceding discussion. Additionally col. 6, lines 63-65 are relied upon for support.  However col. 6, lines 63-65 does not set forth what is cited on page 15 of the response.  Also, note “In other examples, …” in the citations, i.e. an alternative.   This also applies to similar language of claims 14 and 19.
Claim 5 depends from claim 4.  Therefore see the preceding discussion.  Additionally col. 6, line 63 to col. 7, line 14 are relied upon for support.  However 6, line 63 to col. 7, line 14 does not set forth what is cited on page 15 of the response.  Note also “In other examples”, in one example”, in another example”, i.e. alternatives.   Also note that the only discussion of “at a given time of day” is with regard to “a state of another traffic light is often indiscernible”, which is not what is claimed. 
Claim 6 depends from claim 4.  Therefore see the preceding discussion thereof.  Additionally col. 6, line 63 to col. 7, line 14 are relied upon for support. However, line 63 to col. other examples,…”, “In one example,…”, “In another example,…”, “In still another example,…”, i.e. alternatives.   Also note that the only discussion of “when a vehicle is traveling at a speed that is greater than an amount” is with regard to “an uncertainty for a state of a given traffic signal being above a threshold”, which is not what is claimed. 
Claim 7 depends from claim 1.  Col. 8, lines 8-24 are relied upon for support. The citation does not support the combination of the uncertainty as claimed in this claim in addition to the uncertainty associated with clarity as claimed in claim 1.  Also the citation describes adjacent traffic lights of different color being associated with a high uncertainty and the determination of additional info due thereto, which is not what is claimed.
Claim 8 depends from claim 1.  Col. 8, line 66-col. 9, line 14 are relied upon for support.  While such citation describes control according to a more restrictive state,  such state is described as being more restrictive than a presumed state, which is not what is claimed. 
Claim 9 depends from claim 1 and relies upon col. 8, lines 48-55 for support.  While such citation describes selecting a state/presumed state of the intersection and control based upon such presumed state, it also describes such occurs when the uncertainty is less than a predetermined uncertainty threshold, which is not what is claimed.  
Claim 10 depends from claim 1 and relies upon col. 9, lines 26-38 for support.  While such citation describes redetermining the state of the traffic intersection, see lines 2-5 of claim 1, and controlling the vehicle based on that state, this is not what is claimed.  This also applies to similar language of claims 15 and 20. 
The response on page 40 relies upon col. 7, lines 35-47 as support for claim 42.  See also FIG. 2C, area 204C.  However such describe an image including a traffic signal and an 
The response on pages 40-41 relies upon col. 8, lines 11-24 as support for claims 43-44.  However, such describes “an uncertainty associated with a determined state of a traffic intersection may be weighted by an implication of a meaning of the determined state” wherein the meaning of determined state of the intersection is indicated by the states of adjacent first and second traffic signals of the intersection in the same direction of travel and are controlled in the same manner.   Neither claim 43 nor claim 44 claim such.  See also paragraph 13 below. 
Lines 2-3 of added claim 21 still do not require using information from the specific described sources to determine the state of a traffic intersection as do each of the patent independent claims.  Page 27 of the response also relies upon col. 1, lines 35-36.  However see also col. 1, lines 33-35 (“...determining a state of a traffic intersection using information from one or more sensors of a vehicle.”).  Therefore, the relied upon citations/explanations do not support determination in a manner other than, i.e. using such one or more sensors of the vehicle, or provided by an occupant of the vehicle or a network of traffic signal(s). 
Continuing, for the additional steps of lines 6-10 of claim 21, pages 29-31 of the response identify col. 6, lines 28-48 for support.  However, not only such citation but also lines 15-27 of col. 6, lines 64-65 of col. 6, Figure 4 and col. 8, line 34-col. 9, line 15. These citations describe the control based on a presumed state if the uncertainty is low.  Continuing, if the uncertainty is high, information, from the sensors of the vehicle (see col. 3, lines 54-56, Fig. 1, block 102) or 
For the last step of claim 21, pages 31-32 of the response identify col. 6, lines 28-48 for support as well as col. 6, lines 15-17.   However, such citations, as well as those previously discussed, describe controlling based on the determined state of the traffic intersection and the determined uncertainty when the uncertainty is low but controlling based on the determined state, the determined uncertainty as well as additionally gathered information when the uncertainty is high.  This is not what is claimed by claim 21.
With regard to claim 22, page 32 of the response relies upon col. 4, lines 32-43 and col. 4, line 63-col. 5, line 7 for support.  However such citations describe vehicle camera image analysis using particular sensors, and information to determine the state of the traffic signal (i.e. known 3D position of a traffic signal, GPS, and an estimate of position of vehicle or 3D point cloud, 3D point cloud based object recognition systems and traffic signal 3D models), which is not what is claimed.  
With regard to claims 23-24, the response on pages 33-34 relies upon col. 6, lines 28-60 and col. 9, lines 39-51 for support.  However, the citations describe information from a network, i.e. traffic signal(s)/traffic intersection states, from a vehicle or traffic signal computing system via a wireless communication system to confirm the state of the traffic intersection.  This is not claimed by claims 23-24. 
With regard to claims 27-29 and 31-37, which depend from claim 21, the response on pages 34-37 again relies upon col. 6, lines 28-42 for support.  However, see again the discussion of claim 21.  Furthermore, with regard to claims 31-32, the citations set forth changes in speed acceleration and distance in the alternative, not in combination.  The citations also set forth the 
With regard to claim 38, the response on pages 37-38 still relies upon col. 11, lines 15-27 for support.  However, the text identified is not the same as the text at that location. See also discussion in paragraph 13 below.
With regard to claim 39, the citations on pages 38-39 of the response set forth requesting information, but not in combination with information regarding behavior of a second vehicle as claimed, i.e. “In other examples,…,”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


11.  Claims 2-24, 27-29, 31-39 and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
See paragraph 10 above.

12.  Claims 1-24, 27-29, 31-39 and 41-44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the clarity of the traffic signal” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  This also applies to similar language in claims 11 and 16.  

Claim 21 recites the limitation “the information including…second vehicle” in line 9.  There is still insufficient antecedent basis for this limitation in the claim.  
Claims 33-34 recites the limitation “the confirmed state of the traffic signal is yellow”  and “the confirmed state of the traffic signal is red” respectively in lines 2-3.  Since claim 21 from which these claims depend recites “to confirm the state of the traffic signal”, it is unclear whether it is being claimed that the state of the traffic signal, i.e. lines 2-3 of claim 21, is yellow or red respectively.  This also applies to claim 37.
With regard to claim 39, the description of “the information”, i.e. that of the “behavior of the second vehicle” as set forth in claim 21, as further including behavior of the occupant requested information of the traffic signal, which is inconsistent.

13. Claims 3, 13, 18, 38 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See lines 6-9 of claim 1 as amended and claim 3 which depends therefrom via claim 2.  See claims 13 and 18 with regard to similar language of claims 11 and 16.  See lines 6-10 of claim 21 as amended and claim 38 which depends therefrom.  See lines 3-4 of claim 43 (i.e. determining the uncertainty is high based upon the implication is a weighting of the uncertainty by the implication) and claim 44 which depends . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision.
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14. Claims 1-24, 27-29, 31-32, 35-39 and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lord et al (US Patent Application No. 2013/0142393, hereinafter also referred to as ‘393) in view of Ferguson et al (US Patent Application No. 2013/0253754 , hereinafter also referred to as ‘754).

Claim 1
See the entirety of ‘393.
A method comprising:
See ‘393 at, e.g., paragraph 8.
determining a state of a traffic intersection using information from one or more sensors of a vehicle, wherein determining the state of the traffic intersection comprises determining a state of a traffic signal of the traffic intersection, and
wherein the vehicle is configured to operate in an autonomous mode;

See ‘393 at, e.g., Figures 1A-B, 106, Fig. 2, 130, 100, Fig. 3.1, step 3.103, Fig. 3.4 and paragraphs 20, 28-29, 33, 35, 37-39, 46-49, 53, 56-61, 66-67, 71, 73, 77, 104, 112, 128, 130, 132, 134 136, 138 and 321.  Therefore, ‘393 teaches that when a traffic signal at an intersection turns from red to green, an operator begins to a vehicle into the intersection.  In other words, a state of the intersection is determined including determining a state of the traffic signal of the intersection.  Furthermore ‘393 teaches a vehicle which operates autonomously using a guidance or other control system to direct the operation of the vehicle and the vehicle including various sensors, e.g. cameras, to gather data regarding the surrounding environment.  However, ‘393 does not specifically disclose that the state of the intersection/traffic signal, e.g. the traffic signal turning from red to green, is determined from one or more sensors to operate/direct the vehicle to begin driving into the intersection.  See ‘754 at, e.g., Fig. 1, steps 102-108 and 112, Fig. 2c and paragraphs 1-2, 38, 42 and 44. To determine the state of the intersection/traffic signal, e.g. the traffic signal turning from red to green, from one or more vehicle sensors of ‘393 would be obvious to one of ordinary skill in the art in view of the teachings of ‘754 for the predictable result of operating or guiding or directing by the control system of the autonomous vehicle to begin driving into the intersection when the traffic signal turns from red to green.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
determining an uncertainty associated with the determined state of the traffic intersection; 
 
See ‘393 at, e.g., Fig 3.1, step 3.105 and paragraphs 28, 60-61, 88 and 92 and following discussion.  ‘393 teaches it is determined that there is an uncertainty with regard to the determined state of the intersection, e.g. there is an uncertainty regarding the red traffic signal light for cross-traffic.
  wherein the uncertainty relates to the clarity of the traffic signal of the traffic intersection in an image of an area including the traffic signal obtained by the vehicle due to a position of the sun at various times of the day relative to a position of the traffic signal; and

See ‘393 at, e.g., Fig. 1A-B, 106, 110a-b, 24a-b, , Fig. 1D, 142, Fig 3.1, step 3.105, Fig. 3.30, Fig. 3.35, Fig. 3.36 and paragraphs 28, 30, 37-39, 53, 55, 60, 68, 77, 124, 126, 128, 132, 136, 138, 162, 164, and 268.  At most, ‘393 teaches determining an uncertainty associated with the determined state of the traffic intersection with respect to images of the intersection, i.e. an area including traffic signal 106, obtained by the vehicle, i.e. via 24a, 24b, or via the camera of first vehicle 110a as well as the user, relating to the clarity of the traffic signal due to the position of the sun at various times of the day relative to a position of the traffic signal, i.e. traveling towards both setting sun and traffic signal, glare from the sun from west on signal with respect to moped/first vehicle camera.  See again especially paragraphs 28, 30, 55, 132, 136 and 138.  At the very least, ‘393 teaches determining an uncertainty associated with the determined state of the traffic intersection with respect to images of the intersection and surrounding environment relating to the clarity/lighting/visibility due to the position of the sun at various times of the day relative thereto.  Therefore, to determine the uncertainty relating to the clarity of a traffic signal of the traffic intersection in an image of an area including the traffic signal obtained by the vehicle due to a position of the sun at various times of the day relative to a position of the traffic 
controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the determined uncertainty associated with the determined state of the traffic intersection.

See prior discussion and ‘393 at, e.g., Fig 3.1, step 3.107, Figs. 3.66-3.68, paragraphs 22, 28, 34, 52, and 321.  ‘393 describes, based on the determined state of the traffic intersection and the determined uncertainty/threat associated with the determined state of the traffic intersection controlling the vehicle under autonomous mode using a guidance or other control system to direct the operation of the vehicle.  
Claim 2
The method of claim 1, wherein the uncertainty associated with the determined state of the traffic intersection comprises an uncertainty associated with the determined state of the traffic signal.

As best understood, note paragraphs 10-12 above, see discussion of claim 1. 
Claim 3
The method of claim 2: wherein determining the state of the traffic signal comprises obtaining an image of the traffic signal; and
wherein the uncertainty associated with the determined state of the traffic signal comprises a clarity of the traffic signal in the image.

As best understood, note paragraph 13 above, see discussion of claims 1-2.
Claim 4
The method of claim 2, wherein the uncertainty associated with the determined state of the traffic signal comprises a historical ability to determine the state of the traffic signal.

As best understood, note paragraphs 10-11 above, see ‘393 at, e.g., paragraphs 28, 50 and 60-61.  
Claim 5
The method of claim 4, wherein the historical ability comprises a probability that the state of the traffic signal is discernable at a given time of day.

As best understood, note paragraphs 10-11 above, see ‘393 at, e.g., paragraphs 50, 53, 60, 134, 136, and 138.
Claim 6
The method of claim 4, wherein the historical ability comprises a probability that the state of the traffic signal is discernable when the vehicle is traveling at a speed that is greater than a threshold speed.

As best understood, note paragraphs 10-11 above, see ‘393 at paragraphs 28, 41, 50 and 60-61. 
Claim 7

The method of claim 1 :
wherein determining the state of the traffic intersection further comprises determining another state of another traffic signal of the traffic intersection; and
wherein determining the uncertainty associated with the determined state of the traffic intersection comprises determining the uncertainty associated with the determined state of the traffic intersection based on both the state of the traffic signal of the traffic intersection and the other state of the other traffic signal of the traffic intersection.

As best understood, note paragraphs 10-11 above, see discussion of claim 1 and ‘393, at, e.g., paragraphs 21, 28, 36-38, 77, 132, and claim 6, e.g. determining the state of the traffic intersection/environment /traffic signal traveling in one direction, 110b, and traveling in the cross-traffic direction, 110a.  
Claim 8
The method of claim 1, wherein controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the determined uncertainty associated with the determined state of the traffic intersection comprises controlling the vehicle according to a more restrictive state than the determined state of the traffic intersection in response to determining that the determined uncertainty associated with the determined state of the traffic intersection is greater than a predetermined uncertainty threshold.


Claim 9

The method of claim 1, wherein controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the determined uncertainty associated with the determined state of the traffic intersection comprises (i) selecting a presumed state of the traffic intersection based on the determined state of the traffic intersection and the determined uncertainty associated with the state of the traffic intersection and (ii) controlling the vehicle in the autonomous mode based on the presumed state of the traffic intersection.

As best understood, note paragraphs 10-11 above, see discussion of claim 8, i.e. when the uncertainty is not greater than the threshold, no collision likely.  Note also ‘754 at, e.g., paragraph 44 (instance where green object detected), Figure 3B and paragraphs 57-58 (second row beginning with “GREEN”).

Claim 10
The method of claim 1, wherein controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the determined uncertainty associated with the state of the traffic intersection comprises, in response to determining that the determined uncertainty associated with the state of the traffic intersection is greater than a predetermined uncertainty threshold: 
moving the vehicle to an adjusted position;

As best understood, note paragraphs 10-11, see discussion of claim 1, esp. the last section, and claims 8-9.  Note also ‘754 at, e.g., paragraphs 44 and 57, i.e. position upon decelerating or braking.
obtaining from the adjusted position, using the one or more sensors of the vehicle, additional information that is indicative of the state of the traffic intersection; and
controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the additional information.


Claim 41
The method of claim 1, wherein the determined uncertainty is higher when the sun is positioned behind the traffic signal.

See discussion of claim 1, e.g. ‘393 at, e.g., paragraphs 53 and 136.
Claim 42  
The method of claim 1. wherein the determined uncertainty is higher when an object is obstructing the view of the traffic signal.

As best understood, note paragraphs 10-11 above, see discussion of claim 1, e.g. ‘393 at, e.g., paragraphs 136 and 138, e.g. fog, snow, ice. 
Claim 43
The method of claim 21, wherein determining the state of the traffic intersection further includes a state of a second traffic signal of the traffic intersection, and controlling the vehicle is further based on an implication of the determined state of the second traffic signal with respect to the determined state of the traffic signal.

As best understood, note paragraphs 10-11 above, see ‘393 at, e.g., paragraph 28 , e.g. the implication of the red light.
Claim 44
The method of claim 43, wherein controlling the vehicle further includes using the implication of the meaning of the determined state of the traffic intersection to evaluate the determined uncertainty associated with the determined state of the traffic intersection.

As best understood, note paragraphs 10-11 and 13 above, and the discussion of claim 43

Claim 11
A non-transitory computer-readable medium having stored therein instructions executable by a computing device to cause the computing device to perform functions comprising:


determining a state of a traffic intersection using information from one or more sensors of a vehicle, wherein determining the state of the traffic intersection comprises determining a state of a traffic signal of the traffic intersection, and wherein the vehicle is configured to operate in an autonomous mode;
determining an uncertainty associated with the determined state of the traffic intersection, wherein the uncertainty relates to the clarity of the traffic signal of the traffic intersection in an image of an area including the traffic signal obtained by the vehicle due to a position of the sun at various times of the day relative to a position of the traffic signal; and
controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the determined uncertainty associated with the determined state of the traffic intersection.

See discussion of claim 1.
Claim 12
The non-transitory computer-readable medium of claim 11, wherein the uncertainty associated with the determined state of the traffic intersection comprises an uncertainty associated with the determined state of the traffic signal.

See discussion of claim 2.
Claim 13
The non-transitory computer-readable medium of claim 12: wherein determining the state of the traffic signal comprises obtaining an image of the traffic signal; and
wherein the uncertainty associated with the determined state of the traffic signal comprises a clarity of the traffic signal in the image.

See discussion of claim 3.
Claim 14
The non-transitory computer-readable medium of claim 12, wherein the uncertainty associated with the determined state of the traffic signal comprises a historical ability to determine the state of the traffic signal.

See discussion of claim 4.

Claim 15
The non-transitory computer-readable medium of claim 11, wherein controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the determined uncertainty associated with the state of the traffic intersection comprises, in response to determining that the determined uncertainty associated with the state of the traffic intersection is greater than a predetermined uncertainty threshold: moving the vehicle to an adjusted position;
obtaining from the adjusted position, using the one or more sensors of the vehicle, additional information that is indicative of the state of the traffic intersection; and
controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the additional information.

See discussion of claim 10.
Claim 16
A vehicle configured to be operated in an autonomous mode, comprising:
See ‘393 at, e.g., paragraphs 20, 73 and 321.  Note also ‘754 at, e.g., abstract.
one or more sensors configured to obtain information associated with a traffic intersection;
a memory; 
a processor; and
instructions stored in the memory and executable by the processor to:

See discussion of claims 1 and 11.  
determine a state of a traffic intersection based on the obtained information, 
wherein determining the state of the traffic intersection comprises determining a state of a traffic signal of the traffic intersection, 
determine an uncertainty associated with the determined state of the traffic intersection, wherein the uncertainty relates to the clarity of the traffic signal of the traffic intersection in an image of an area including the traffic signal obtained by the vehicle due to a position of the sun at various times of the day relative to a position of the traffic signal; 
and control the vehicle in the autonomous mode based on the determined stated of the traffic intersection and the determined uncertainty associated with the determined state of the traffic intersection.

See discussion of claims 1 and 11.
Claim 17
The vehicle of claim 16, wherein the uncertainty associated with the determined state of the traffic intersection comprises an uncertainty associated with the determined state of the traffic signal.

Claim 18
The vehicle of claim 17: wherein determining the state of the traffic signal comprises obtaining an image of the traffic signal; and
wherein the uncertainty associated with the determined state of the traffic signal comprises a clarity of the traffic signal in the image.

See discussion of claims 3 and 13.
Claim 19
The vehicle of claim 17, wherein the uncertainty associated with the determined state of the traffic signal comprises a historical ability to determine the state of the traffic signal.

See discussion of claims 4 and 14.
Claim 20
The vehicle of claim 16, wherein controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the determined uncertainty associated with the state of the traffic intersection comprises, in response to determining that the determined uncertainty associated with the state of the traffic intersection is greater than a predetermined uncertainty threshold: moving the vehicle to an adjusted position;
obtaining from the adjusted position, using the one or more sensors of the vehicle, additional information that is indicative of the state of the traffic intersection; and
controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the additional information.
See discussion of claims 10 and 15.

Claim 21
A method of controlling a vehicle, the method comprising:
determining a state of a traffic intersection by determining a state of a traffic signal of the traffic intersection, and wherein the vehicle is configured to operate in an autonomous mode;

See claim 1.

determining an uncertainty associated with the determined state of the traffic intersection using data from one or more sensors; and


when the determined uncertainty is high, gathering information indicating behavior of a second vehicle;
using the information to identify a change in speed of the second vehicle:
using the information including the change in speed of the second vehicle to confirm the state of the traffic signal: and

As best understood, note paragraphs 10-11 above, see ‘393 at, e.g., paragraphs 22, 25, 46-47, 54, 58, and claim 44.
controlling the vehicle in the autonomous mode based on the determined state of the traffic intersection and the determined uncertainty associated with the determined state of the traffic intersection.

See discussion of claim 1.

Claim 22
The method of claim 21, further comprising:
receiving information from a sensor of the vehicle, the information corresponding to an area of the traffic signal and wherein the information is used to determine the state of the traffic intersection.

See discussion of claim 1.
Claim 23
The method of claim 21, further comprising 
receiving information via a communication network from a device remote from the vehicle; and 
comparing the state of the traffic signal to the received information.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
As best understood, note paragraphs 10-11 above, see discussion of prior claims and ‘393 at, e.g., Fig. 1B, 110a, 106, Fig. 4, elements 100, 120, 130, 455, 450 and paragraphs 28, 50, 54, 58-61, 67, 77, 79, 120, 160, 265-266, 289, 311, 319-320 and claims 6-7 and 44, e.g. receiving  information, e.g. speed of 110a, and comparing state of signal, i.e., green light, with the received information, i.e. excessive speed for state of signal. 
Claim 24
The method of claim 21 further comprising receiving information via a communication network from a second vehicle. 

See discussion of claim 23, e.g. paragraph 77 and claim 44 .
Claim 27
The method of claim 21, wherein the behavior includes that the second vehicle is traveling in a same direction as the vehicle.

See discussion of claim 26 and ‘393 at, e.g., paragraphs 61 and 168.
Claim 28
The method of claim 21, wherein the behavior includes that the second vehicle is traveling in a direction opposite of a direction of travel for the vehicle.

See discussion of claim 26 and ‘393 at, e.g., paragraphs 110 and  212.
Claim 29
The method of claim 21, wherein the behavior includes that the second vehicle corresponds to cross-traffic with respect to the vehicle.

See discussion of claim 1.
Claim 31
The method of claim 21, further comprising using the information to identify a change in acceleration of the second vehicle, wherein the change in the acceleration is used to confirm the state of the traffic signal.

See discussion of claims 21 and 23 and ‘393 at, e.g., paragraphs 22, 25, 30 46-47, 54, 58, 60, 68, 100, 114, and claim 44.
Claim 32
The method of claim 21, further comprising using the information to identify a change in a distance between the vehicle and the second vehicle, wherein the change in the distance is used to confirm the state of the traffic signal.

See prior discussion and ‘393 at, e.g., paragraph 39.
Claim 35
The method of claim 21. further comprising gathering additional information indicating behavior of a pedestrian, and wherein using the information to confirm the state of the traffic signal includes using the additional information.

See ‘393 at, e.g. paragraphs 49, 132, 30, 68, 90, 126, 183, 321.
Claim 36    
The method of claim 35. wherein the behavior of the pedestrian further includes that the pedestrian is moving in a crosswalk.

See discussion of claim 36, esp. ‘393 at, e.g., paragraphs 49 and 183.
Claim 38
The method of claim 21. wherein using the information to confirm the state of the traffic signal is performed in response to the determined uncertainty associated with the determined state of the traffic intersection being at least a predetermined amount.

As best understood, note paragraphs 10-11 and 13 above, see discussion of claim 21 and, e.g., paragraph 25.
Claim 39
The method of claim 21. wherein the information further includes requesting information about the state of the traffic signal from an occupant of the vehicle.

See prior discussion of claims, i.e. gathering image information about the state of the traffic signal/intersection.  However, as best understood, note paragraphs 10-12 above, ‘393 does not set forth gathering information from an occupant of the vehicle.  See again ‘754 at, e.g., paragraph 61. To request information from an occupant as taught by ‘754 on the ‘393 vehicle would have been obvious to one of ordinary skill in the art for the predictable result of providing additional information about the state of the traffic signal/intersection when the image information is poor, e.g. due to glare, difficult lighting.

Response to Arguments
  The remarks on pages 12-41 with respect to page 5 and explanation of support and amendments have been noted.  See discussion in paragraphs 10-11.
The remarks on page 41 with respect to the ADS have been noted.  See paragraph 9 above.
The remarks on pages 41-42 with regard to the objections have been noted.  The specific objections have not been maintained
With regard to the remarks on pages 43-44, regarding 35 USC 251 and 112, see paragraphs 10-13 above. 
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,261,879 is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        .